Case: 16-16011   Date Filed: 06/30/2017   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-16011
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:15-cr-00191-LGW-GRS-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TYRONE ANWAN BROADNAX,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                 (June 30, 2017)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      After a conditional guilty plea, Tyron Anwan Broadnax appeals his

convictions on three counts of possession of a controlled substance with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Although he did not
               Case: 16-16011     Date Filed: 06/30/2017    Page: 2 of 3


object to the magistrate judge’s recommendation that the district court deny

Broadnax’s motion to suppress gun and drug evidence found in his vehicle,

Broadnax argues on appeal that the district court erred by denying the motion to

suppress. After thorough review, we affirm.

      Once a magistrate judge issues a report and recommendation (“R&R”) on a

motion to suppress, a party has either 14 days or “some other time the court sets”

to file any written objections to the proposed findings and recommendations. Fed.

R. Crim. P. 59(b)(2). “Failure to object in accordance with this rule waives a

party’s right to review.” Id.; see also 11th Cir. R. 3-1 (providing that a party who

fails to object to a magistrate judge’s R&R waives the right to challenge on appeal

unobjected to portions of the R&R, if the party was informed of the time period for

objecting and the consequences on appeal of failing to object). When a defendant

fails to object to a portion of a magistrate judge’s R&R, he waives his right to

challenge the district court’s ruling as to that portion. United States v. Perkins, 787

F.3d 1329, 1343 (11th Cir. 2015). Defendants have waived appellate review of the

denial of a motion to suppress by failing to object to the R&R recommending

denial of the motion. United States v. Holt, 777 F.3d 1234, 1257-58 (11th Cir.

2015).   We may, however, exercise discretion and review for plain error “if

necessary in the interests of justice.” 11th Cir. R. 3-1.




                                           2
                 Case: 16-16011        Date Filed: 06/30/2017        Page: 3 of 3


       The record in this case reveals that the magistrate judge informed the parties

that any objections to the R&R had to be filed by March 17, 2016, and explained

that the failure to do so would waive appellate review. Nevertheless, Broadnax did

not object to the R&R. Thus, Broadnax has waived his right to challenge the

district court’s denial of his motion to suppress. Fed. R. Crim. P. 59(b)(2); 11th

Cir. R. 3-1; Perkins, 787 F.3d at 1343; Holt, 777 F.3d at 1257-58. And although

this Court may exercise its discretion and review for plain error “if necessary in the

interests of justice,” 11th Cir. R. 3-1, Broadnax does not argue that justice requires

appellate review. We therefore decline to review the district court’s order and

affirm. 1

       AFFIRMED.




1
         We note, however, that even if we were to exercise our discretion and review for plain
error, the district court did not err, much less plainly err, in denying the motion to suppress. To
prevail under the plain-error standard, a defendant must show (1) that there was an error, (2) that
it was plain, and (3) that it affected his substantial rights. United States v. Felts, 579 F.3d 1341,
1344 (11th Cir. 2009). Even if all three requirements are met, we may exercise our discretion to
correct the error only if it seriously affected the fairness, integrity, or public reputation of the
judicial proceedings. United States v. Gonzalez, 834 F.3d 1206, 1218 (2016). The record in this
case shows that the officers had probable cause to stop Broadnax’s car for a traffic violation. See
United States v. Harris, 526 F.3d 1334, 1338 (11th Cir. 2008) (noting that failure to signal during
a lane change violates Georgia law, and grants an officer probable cause to conduct a traffic
stop). Moreover, because a stop may be prolonged to investigate a license and registration, see
Holt, 777 F.3d at 1256, the stop was not illegally extended to conduct the dog sniff under the
totality of circumstances in the record here.
                                                 3